Title: 1778. March 3. Tuesday.
From: Adams, John
To: 


       Our Wind continued brisk and fresh all the last Night, and this Morning. Our Course is about N.E. Showers in the Night and this Morning. The Flocks of Gulls, still pursuing Us.
       This Morning, Mr. Parison breakfasted with Us. Our Captn. in gay Spirits, chattering in French, Spanish, Portuguese, German, Dutch, Greek, and boasting that he could speak some Words in every Language. He told Us he had ordered two more Fishes upon the Mainmast to cover the Flaws, above Deck.
       The Captain, Lieutenants, Master, Mates and Midshipmen, are now making their Calculations, to discover their Longitude, but I conjecture they will be very wild.
       
       The Life I lead is a dull Scaene to me. No Business; No Pleasure; No Study.... Our little World is all wet and damp: there is nothing
       I can eat or drink without nauseating. We have no Spirits for Conversation, nor any Thing to converse about. We see nothing but Sky, Clouds and Sea, and then Seas, Clouds and Sky.
       I have often heard of learning a Language as French or English on the Passage, but I believe very little of any Thing was ever learned on a Passage. There must be more Health and better Accommodations.
       My young Friend, Mr. Vernon, has never had the least Qualm of the Sea Sickness, since We came aboard. I have advised him to begin the Study of the French Tongue methodically, by reading the Grammar through. He has begun it accordingly, and we shall see his Patience and Perseverance.
       Dr. Noel shewed me, “Dictionaire geographique portatif,” which is a Translation of Echards Gazetteer, into French Par Monsr. Vosgien, Chanoine de Vaucouleurs.
      